SCOTT, J., pro tem.
Plaintiff sued defendants as executors of the estate of Walter H. Morgan, deceased, on a complaint which set out its claim in count one as based on certain promissory notes, in count two on an open book account and in counts three and four on an account stated. The trial court found that the indebtedness had been incurred by deceased as set out in count one, but that it was barred by the statute of limitations, and that no such indebtedness had been incurred as to the remaining counts. Judgment was rendered for defendants.
This appeal is on the judgment roll, no bill of exceptions or reporter’s transcript being presented. In the clerk’s transcript is a “stipulation of facts”, which.is not part of • the judgment roll (Code Civ. Proe., sec. 670; San Francisco Savings Union v. Myers, 76 Cal. 624 [18 Pac. 686]) and cannot be considered on appeal (Jeffords v. *207Young, 197 Cal. 224 [239 Pac. 1054]).  The findings support the judgment. We must assume that the evidence was sufficient to sustain the findings (Porter v. Hilton, 214 Cal. 705 [298 Pac. 501, 7 Pac. (2d) 301]), and therefore the questions raised by appellant predicated on the alleged insufficiency of the evidence cannot he considered on this appeal.
Judgment affirmed.
Stephens, P. J., and Crail, J., concurred.